Memorandum Per Curiam.
The tenant’s illegal removal of the stairway in the demised premises and failure to comply with the order of the Department of Housing and Buildings of the City of New York authorized the landlords under the terms of the lease to give notice of intention to terminate at the time therein given. The expiration of the time stated in the notice and the tenant’s refusal to comply with the order within that time created a conditional limitation. This warranted summary proceedings of dispossess for the holding over after the termination of the lease.
Final order reversed, with thirty dollars costs, and final order and judgment directed for landlords as prayed for in the petition, with costs.
Hammer, Shientag and Hecht, JJ., concur.